                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
                                              )
                                              )
                Defendants                    )


                       TENTH DECLARATION OF STACY ARNOLD

         COMES NOW, Stacy Arnold, upon her own oath and penalty of perjury, and states the

following:

         1.    I am over the age of 18, have personal knowledge of the facts in this declaration,

and am competent to testify as to the facts herein.

         2.    The screenshot of the email in Exhibit D of this reply brief is a screenshot from

my email that shows a message to me from Christina Crane (ccrane@stjoemo.org).

         3.    The aforementioned email shows images of the property lines of the East Hills

Library per Ms. Crane.

         4.    Exhibit E of this reply brief is one of the attachments included in Ms. Crane’s

email.




                                                  1
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct. Further declarant sayeth not.

Executed on December 4, 2020                         ____________________________________

                                                                    Stacy Arnold




                                                2
